             Case 1:18-cv-00731-JJM Document 99-2 Filed 02/24/21 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                                         DECLARATION OF
SERVANTS OF JESUS AND MARY, INC., d/b/a THE
                                                                       MATTHEW J. LARKIN IN
FATIMA CENTER
                                                                            SUPPORT OF
                                                                        PLAINTIFF’S MOTION
                                Plaintiff,
                                                                       FOR PARTIAL SUMMARY
                                                                             JUDGMENT
        -vs-

THE NATIONAL COMMITTEE FOR THE NATIONAL
                                                                            1:18-CV-00731-JJM
PILGRIM VIRGIN OF CANADA, THE FATIMA
CENTER U.S.A., INC., and ANDREW CESANEK,

                                Defendants.


         MATTHEW J. LARKIN declares the following under penalty of perjury:

         1.       I am an attorney duly licensed to practice law before the courts of the State of New

York and the United States District Court for the Western District of New York. I am a partner

with the law firm of Barclay Damon LLP, attorneys for Plaintiff Servants of Jesus and Mary, Inc.,

d/b/a The Fatima Center (“Plaintiff” or “SJM”). As such, I am fully familiar with the facts and

circumstances set forth herein.

         2.       This Declaration is respectfully submitted in support of SJM’s motion for partial

summary judgment, pursuant to Rule 56 of the Federal Rules of Civil Procedure.

         3.       The relevant facts supporting the motion are set forth at length in the Affidavit of

Ellen Montgomery, sworn to February 21, 2021 and the Statement of Material Facts submitted

pursuant to Local Rule 56(a)(1) of the United States District Court of the Western District of New

York.

         4.       The legal grounds for relief as set forth at length in the accompanying

Memorandum of Law.




22181909.1
             Case 1:18-cv-00731-JJM Document 99-2 Filed 02/24/21 Page 2 of 11




         5.       SJM commenced this action against The National Committee for the National

Pilgrim Virgin of Canada (“National Pilgrim”) and The Fatima Center U.S.A., Inc. (“Fatima

Center U.S.A.”) in the Supreme Court of the State of New York, St. Lawrence County, by filing a

Summons and Complaint on April 2, 2018. See Docket No. 1, Exhibit A-2. Thereafter, on consent

of National Pilgrim and Fatima Center U.S.A., SJM filed and served a Supplemental Summons

and the First Amended Complaint on June 7, 2018, adding Defendant Andrew Cesanek

(“Cesanek”) as a party. See Docket No. 1, Exhibit A-28.

         6.       Following a change in venue, Defendants removed this matter to the United States

District Court for the Western District of New York on July 2, 2018. See Docket No. 1.

         7.       On July 9, 2018, National Pilgrim filed and served an Answer with Affirmative

Defenses and Counterclaims. See Docket No. 9. Fatima Center USA, Inc. and Cesanek also filed

and served Answers with Affirmative Defenses on July 9, 2018 and July 19, 2018 respectively.

See Docket Nos. 10 and 16.

         8.       On July 27, 2018, SJM filed and served an Answer to National Pilgrim’s

Counterclaims. See Docket No. 16.

         9.       On December 30, 2020, SJM filed and served SJM’s Second Amended Complaint

upon the parties’ consent and the Court’s approval. See Docket Nos. 77 and 78.

         10.      On January 13, 2021, National Pilgrim filed and served an Answer with Affirmative

Defenses and Counterclaims. See Docket No. 79. Fatima Center USA., Inc. and Cesanek also

filed and served Answers with Affirmative Defenses that same date. See Docket Nos. 80 and 82.

         11.      On January 28, 2021, SJM filed and served an Answer to National Pilgrim’s

Counterclaims. See Docket No. 83.




                                                  2
22181909.1
             Case 1:18-cv-00731-JJM Document 99-2 Filed 02/24/21 Page 3 of 11




          12.     SJM’s Second Amended Complaint asserts cause of actions against both National

Pilgrim and Fatima Center, U.S.A., Inc. for Common Law Trademark Infringement (First),

Violation of Lanham Act, 15 U.S.C. 1125 (Second), Violations of New York General Business

Law § 397 (Third), § 360-L (Fifth), and § 349 (Sixth), Common Law Unfair Competition (Fourth),

Conversion of SJM’s Mailing List (Seventh), Defamation (Eighth, Ninth, and Tenth), and Aiding

and Abetting Breach of Fiduciary Duty (Fourteenth). See Docket No. 78. SJM also asserts

additional causes of action against National Pilgrim for Conversion of SJM’s Niagara Falls Facility

Funds and Property (Eighth and Ninth) and Cesanek for Breach of Fiduciary Duty (Thirteenth).

See id.

          13.     National Pilgrim’s Answer with Affirmative Defenses and Counterclaims asserts

six causes of action against SJM for Unfair Competition, 15 U.S.C. § 1125 (First), Unfair

Competition (Second), Violations of General Business Law § 360-L (Third) and §133 (Fourth),

New York Trademark Infringement (Fifth) and Conversion (Sixth). See Docket No. 79.

          14.     A copy of SJM’s Responses to National Pilgrim’s First Set of Interrogatories dated

March 22, 2019 is attached hereto as Exhibit “1.”

          15.     Copies of SJM’s Responses and Supplemental Responses to National Pilgrim’s

Second Set of Interrogatories dated November 13, 2019 and August 12, 2020 are attached hereto

as Exhibit “2” and “3” respectively.

          16.     A copy of Fatima Center, U.S.A.’s Responses to SJM’s Interrogatories dated March

22, 2019 is attached hereto as Exhibit “4.”

          17.     Copies of excerpts of National Pilgrim’s First Response to SJM’s Request for

Production of Documents dated March 22, 2019 is attached hereto as Exhibit “5.”




                                                  3
22181909.1
             Case 1:18-cv-00731-JJM Document 99-2 Filed 02/24/21 Page 4 of 11




         18.      A copy of National Pilgrim’s Responses to SJM’s Interrogatories dated March 22,

2019 is attached hereto as Exhibit “6.”

         19.      Copies of National Pilgrim’s Letters Patent, bylaws, master business license, and

business name registration are attached hereto as Exhibit “7.”

         20.      Copies of SJM’s tax exemption application and Internal Revenue Service approval

are attached hereto as Exhibit “8.”

         21.      Copies of SJM’s Certificate of Incorporation, bylaws, and assumed name

certificates are attached hereto as Exhibit “9.”

         22.      Copies of excerpts from the book Fatima Priest are attached hereto as Exhibit “10”

(highlights supplied.)

         23.      A copy of a letter by Fr. Michel Jarecki regarding SJM’s history is attached hereto

as Exhibit “11.”

         24.      A copy of The Fatima Crusader (“Crusader”) Issue 1 is attached hereto as Exhibit

“12.”

         25.      A copy of Crusader Issue 9 - 10 is attached hereto as Exhibit “13” (highlights

supplied.)

         26.      A copy of Crusader Issue 13 – 14 is attached hereto as Exhibit “14” (highlights

supplied.)

         27.      A copy of an affidavit by Fr. Nicholas Gruner, sworn to March 14, 1994, in an

unrelated litigation is attached hereto as Exhibit “15.”

         28.      Copies of excerpts of minutes of meetings of the National Pilgrim board of directors

and members are attached hereto as Exhibit “16.”




                                                   4
22181909.1
             Case 1:18-cv-00731-JJM Document 99-2 Filed 02/24/21 Page 5 of 11




         29.      Copies of excerpts of minutes of meetings of SJM’s board of directors and members

are attached hereto as Exhibit “17.”

         30.      Copies of excerpts National Pilgrim’s financial reports for 1987, 1991, 1992 and

2011 through 2017 are attached hereto as Exhibit “18.”

         31.      Copies of National Pilgrim’s reports of donations received from SJM from 2012

through 2017 are attached hereto as Exhibit “19.”

         32.      Copies of excerpts of SJM’s 2017 General Ledger setting forth SJM’s donations to

National Pilgrim are attached hereto as Exhibit “20.”

         33.      Copies of excepts of SJM’s financial reports for 2011 through 2017 are attached

hereto as Exhibit “21.”

         34.      Copies of excepts of SJM’s General Ledger for 2015 through 2017 setting forth

SJM’s payments for professional writing are attached hereto as Exhibit “22.”

         35.      Copies of the United States and Canadian versions of Crusader Issue 46 are

attached hereto as Exhibits “23” and “24” respectively.

         36.      Copies of sample “Fatima Center” materials are attached hereto as Exhibit “25.”

         37.      A copy of National Pilgrim’s president Leonard Cecere’s (“Cecere”) April 17,

2017, an electronic mail message is attached hereto as Exhibit “26.”

         38.      Copies of samples of Crusader issues and Fatima Center mailings referring to SJM

are attached hereto as Exhibit “27” (highlights supplied.)

         39.      Copies of excepts of Crusader issues authored by or referring to Fr. Paul Kramer,

also referred to as Fr. Paul Leonard, are attached hereto as Exhibit “28” (highlights supplied.)

         40.      A copy of National Pilgrim employee Michael Longval’s (“Longval”) October 6,

2014 electronic mail message is attached hereto as Exhibit “29.”



                                                  5
22181909.1
             Case 1:18-cv-00731-JJM Document 99-2 Filed 02/24/21 Page 6 of 11




         41.      A copy of the Fatima Center Organizational Chart for the Fort Erie, Ontario and

Niagara Falls, New York locations is attached hereto as Exhibit “30.”

         42.      Copies of SJM employee and vice president Andrew Cesanek’s payroll records, W-

2s, and intra-company transfer records are attached hereto as Exhibits “31,” “32” and “33”

respectively.

         43.      A copy of Cecere’s February 1, 2017 electronic mail message regarding Cesanek

are attached hereto as Exhibit “34.”

         44.      A copy of the brochure regarding Cesnaek is attached hereto as Exhibit “35.”

         45.      Copies of a confidential SJM electronic mail message forwarded by Cesanek to

Cecere on August 17, 2017 are attached hereto as Exhibit “36.”

         46.      A copy of the letter to Cesanek terminating his employment with SJM is attached

hereto as Exhibit “37.”

         47.      Copies of the deed, mortgage commitment, and closing statement evidencing

SJM’s purchase of a commercial building in Niagara Falls, New York (“SJM’s Niagara Falls

Facility”) are attached hereto as Exhibit “38.”

         48.      Copies of electronic mail messages addressing SJM’s activities at the Constable,

New York location and SJM’s Niagara Falls Facility are attached hereto as Exhibit “39.”

         49.      Copies of promotional materials to raise funds for SJM’s Niagara Falls Facility are

attached hereto as Exhibit “40.”

         50.      Copies of National Pilgrim’s reports regarding the donations received from the

Niagara Falls facility appeal are attached hereto as Exhibit “41.”

         51.      Copies of documents and electronic mail messages regarding the creation and

implementation of “Fatima Tracker” software are attached hereto as Exhibit “42. “



                                                   6
22181909.1
             Case 1:18-cv-00731-JJM Document 99-2 Filed 02/24/21 Page 7 of 11




         52.      Copies of the July 14, 2017 electronic mail messages from Cecere regarding the

creation of a tax-exempt “501(c)(3)” entity to replace SJM are attached hereto as Exhibit “43.”

         53.      Copies of the Fatima Center U.S.A. Certificate of Incorporation, bylaws and

correspondence with the Internal Revenue Service are attached hereto as Exhibit “44.”

         54.      Copies of electronic mail messages and of the July 24, 2017 meeting “Discussion

Points” is attached hereto as Exhibit “45.”

         55.      Copies of the July 27, 2017 electronic mail messages concerning Fr. Kramer are

attached hereto as Exhibit “46.”

         56.      A copy of the Fatima Center U.S.A. corporate resolution dated July 27, 2017 is

attached hereto as Exhibit “47.”

         57.      A copy of the purported lease between SJM and National Pilgrim is attached hereto

as Exhibit “48.”

         58.      A copy of an affidavit by Cesanek sworn to May 2, 2018, without exhibit, given in

this action before he was added as a party is attached hereto as Exhibit “49.”

         59.      Copies of Fatima Center U.S.A.’s CHAR410 Form, dated March 25, 2019 and New

York State Department of State Division of Corporations listing dated November 8, 2019, are

attached hereto as Exhibit “50.”

         60.      Copies of a July 10, 2017 letter from counsel for SJM to National Pilgrim and

August 1, 2017 electronic mail messages and attachment from SJM to National Pilgrim are

attached hereto as Exhibit “51.”

         61.      A copy of an August 8, 2017 electronic mail message from National Pilgrim

employee Joanna Swords regarding materials removed from SJM’s Constable office is attached

hereto as Exhibit “52.”



                                                  7
22181909.1
             Case 1:18-cv-00731-JJM Document 99-2 Filed 02/24/21 Page 8 of 11




         62.      A copy of Crusader Issue 118 is attached hereto as Exhibit “53.”

         63.      A copy of the August 22, 2017 National Pilgrim and Fatima Center U.S.A. letter to

donors regarding National Pilgrim’s severance from SJM and establishment of Fatima Center

U.S.A. is attached hereto as Exhibit “54.”

         64.      A copy of the August 24, 2017 electronic mail message from Cecere to SJM’s board

of directors severing National Pilgrim’s relationship with SJM is attached hereto as Exhibit “55.”

         65.      A copy of the September 1, 2017 National Pilgrim and Fatima Center U.S.A. letter

to donors signed by Cesanek is attached hereto as Exhibit “56.”

         66.      A copy of the National Pilgrim and Fatima Center U.S.A. “URGENT NOTICE”

distributed by Fatima Center U.S.A. is attached hereto as Exhibit “57.”

         67.      A copy of the September 20, 2017 electronic mail message from Longval to SJM

vice president Ellen Montgomery (“Montgomery”) is attached hereto as Exhibit “58.”

         68.      Copies of SJM’s September 16, 2017 Resolution, September 21, 2017 letter from

SJM’s counsel to National Pilgrim, October 10, 2017 letter from National Pilgrim to SJM’s

counsel, November 22, 2017 letter from Fatima Center U.S.A.’s counsel, and December 21, 2017

letter from SJM’s counsel to Fatima Center U.S.A.’s counsel and National Pilgrim, are attached

hereto as Exhibit “59.”

         69.      Copies of letters from confused SJM donors are attached hereto as Exhibit “60.”

         70.      Copies of donor checks intended for SJM but delivered to Fatima Center U.S.A.,

are attached hereto as Exhibit “61.”

         71.      A copy of SJM former employee Ellen Swezcuk’s (“Swezcuk”) March 15, 2019

electronic mail message is attached hereto as Exhibit “62.”




                                                  8
22181909.1
             Case 1:18-cv-00731-JJM Document 99-2 Filed 02/24/21 Page 9 of 11




         72.      Copies of documents pertaining to the Estate of Richard T. Farrell are attached

hereto as Exhibit “63.”

         73.      Copies of documents pertaining to the Estate of Margaret Ann Bellotti are attached

hereto as Exhibit “64.”

         74.      Copies of documents pertaining to the Estate of Antoinette L. Roccaforte are

attached hereto as Exhibit “65.”

         75.      Copies of documents pertaining to the Estate of Charles D. Jackson are attached

hereto as Exhibit “66.”

         76.      Copies of excerpts of SJM’s financial records from 2018 through 2020 are attached

hereto as Exhibit “67.”

         77.      Copies of excerpts of National Pilgrim’s financial records from 2018 through 2020

are attached hereto as Exhibit “68.”

         78.      Copies of excerpts of Fatima Center U.S.A.’s financial records from 2017 through

2020 are attached hereto as Exhibit “69.”

         79.      Copies of transcripts of the deposition of Montgomery are attached hereto as

Exhibit “70.”

         80.      Copies of excerpts of transcripts of the deposition of Fr. Kramer are attached hereto

as Exhibit “71.”

         81.      Copies of excerpts of transcripts of the deposition of former National Pilgrim

employee and director and SJM corporate secretary Coralie Graham are attached hereto as Exhibit

“72.”

         82.      Copies of excerpts of transcripts of the deposition of SJM director Thomas Masset

deposition transcript are attached hereto as Exhibit “73.”



                                                    9
22181909.1
         Case 1:18-cv-00731-JJM Document 99-2 Filed 02/24/21 Page 10 of 11




         83.   Copies of excerpts of transcripts of the deposition of SJM employee Kimberly

Heininger are attached hereto as Exhibit “74.”

         84.   Copies of excerpts of transcripts of the deposition of SJM employee Edna Snyder

are attached hereto as Exhibit “75.”

         85.   Copies of excerpts of transcripts of the deposition of former SJM employee and

vice president and current Fatima Center U.S.A. employee and vice president Cesanek are attached

hereto as Exhibit “76.”

         86.   Copies of excerpts of transcripts of the deposition of National Pilgrim employee

Denise Bealieau are attached hereto as Exhibit “77.”

         87.   Copies of excerpts of National Pilgrim employee from the Michael Longval

deposition transcript are attached hereto as Exhibit “78.”

         88.   Copies of excerpts of transcripts of the deposition of National Pilgrim employee

Swords are attached hereto as Exhibit “79.”

         89.   Copies of excerpts of transcripts of the deposition of National Pilgrim employee

Kelly Maciek are attached hereto as Exhibit “80.”

         90.   Copies of excerpts of transcripts of the deposition of National Pilgrim director

Miriam Gruner deposition transcript are attached hereto as Exhibit “81.”

         91.   Copies of excerpts of transcripts of the deposition of National Pilgrim president

Cecere are attached hereto as Exhibit “82.”

         92.   Copies of excerpts of transcripts of the deposition of former SJM contract writer

Edwin Faust are attached hereto as Exhibit “83.”

         93.   Copies of excerpts of transcripts of the deposition of National Pilgrim employee

Ellen Trombley deposition transcript are attached hereto as Exhibit “84.”



                                                 10
22181909.1
         Case 1:18-cv-00731-JJM Document 99-2 Filed 02/24/21 Page 11 of 11




         94.     Copies of excerpts of transcripts of the deposition of former SJM employee

Swezczuk deposition transcript are attached hereto as Exhibit “85.”

         In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

         is true and correct.

Dated: February 24, 2021                                     s/ Matthew J. Larkin
                                                             Matthew J. Larkin, Esq.




                                                 11
22181909.1
